Per Curiam.

There appears to be no basis for the provision in the order that defendant [appellant] at this time pay over to the escrowees all moneys received as income from the various properties from March 15, 1943.
Under the terms of the settlement agreement, defendant is required to submit to an official referee a complete account of all transactions had between himself and plaintiff. The accounting is to be brought down to the final date of settlement. All claims by defendant for services rendered in connection with the management of the properties must be passed upon by the official referee, whose decision as to these items as well as to all other items of the account “ shall be final.”
The order so far as appealed from, should be modified by eliminating therefrom the paragraph which directs defendant to pay over to the escrowees the income from the various properties, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.
Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ., concur.
Order so far as appealed from, unanimously modified by eliminating therefrom the paragraph which directs defendant to pay over to the escrowees the income from the various properties, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.